FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT



 

This FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is
entered into as of September 1, 2004 by and among SYNALLOY CORPORATION, a
Delaware corporation ("Parent"), and each of Parent's Subsidiaries identified on
the signature pages hereof (such Subsidiaries, together with Parent, are
referred to hereinafter each individually as a "Borrower," and individually and
collectively, jointly and severally, as "Borrowers"), and WELLS FARGO FOOTHILL,
INC., formerly known as Foothill Capital Corporation, a California corporation
("Lender").

WITNESSETH:

WHEREAS, Borrowers and Lender are parties to that certain Loan and Security
Agreement dated as of July 26, 2002, as amended by that certain First Amendment
to Loan and Security Agreement dated as of January 28, 2003, as further amended
by that certain Second Amendment to Loan and Security Agreement and Consent
dated as of July 24, 2003, and as further amended by that certain Third
Amendment to Loan and Security Agreement dated as of July 12, 2004 (as amended,
restated, supplemented or otherwise modified from time to time, the "Loan
Agreement") (capitalized terms used herein without definition shall have the
respective meanings ascribed to such terms in the Loan Agreement); and

WHEREAS, Borrowers and Lender have agreed to amend certain terms and conditions
of the Loan Agreement as set forth herein;

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


AMENDMENT TO THE LOAN AGREEMENT

.



Amendment to Section 6.2 of the Loan Agreement

. Section 6.2 of the Loan Agreement, "Collateral Reporting", is hereby amended
and modified by deleting the chart contained in such Section in its entirety and
by substituting the following in lieu thereof:



Weekly (or more frequently upon the request of Lender)

 a. a sales journal, collection journal, and credit register since the last such
    schedule and a calculation of the Borrowing Base as of such date, and
 b. notice of all returns, disputes, or claims.

Weekly

(c) Inventory reports specifying each Borrower's cost and the wholesale market
value of its Inventory, by location, with additional detail showing additions to
and deletions from the Inventory; and

(d) a summary, by vendor, of each Borrower's accounts payable and any book
overdraft.

Monthly (not later than the 10th day of each month)

(e) a detailed calculation of the Borrowing Base (including detail regarding
those Accounts that are not Eligible Accounts),

(f) a detailed aging, by total, of the Accounts, together with a reconciliation
to the detailed calculation of the Borrowing Base previously provided to Lender,

 

(g) Inventory reports specifying each Borrower's cost and wholesale market value
of its Inventory, by location, in accordance with the categories set forth in
the appraisals

provided to Lender, with additional detail showing additions to and deletions
from the Inventory,

 

(h) a calculation of Dilution for the prior month, and

(i) a revised summary of the cash surrender value of each of the Life Insurance
Policies.

Quarterly

(j) a detailed list of each Borrower's customers, and

(k) a report regarding each Borrower's accrued, but unpaid, ad valorem taxes.

Upon request by Lender

(l) copies of invoices in connection with the Accounts, credit memos, remittance
advices, deposit slips, shipping and delivery documents in connection with the
Accounts and, for Inventory and Equipment acquired by Borrowers, purchase orders
and invoices, and

 

(m) such other reports as to the Collateral, or the financial condition of
Borrowers as Lender may request.

 


NO OTHER AMENDMENTS AND WAIVERS.

Except as otherwise expressed herein, the execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
Lender under the Loan Agreement or any of the other Loan Documents, nor
constitute a waiver of any provision of the Loan Agreement or any of the other
Loan Documents. Except for the amendment and waiver set forth above, the text of
the Loan Agreement and all other Loan Documents shall remain unchanged and in
full force and effect and each Borrower hereby ratifies and confirms its
obligations thereunder. This Amendment shall not constitute a modification of
the Loan Agreement or a course of dealing with Lender at variance with the Loan
Agreement such as to require further notice by Lender to require strict
compliance with the terms of the Loan Agreement and the other Loan Documents in
the future, except as expressly set forth herein. Each Borrower acknowledges and
expressly agrees that Lender reserves the right to, and does in fact, require
strict compliance with all terms and provisions of the Loan Agreement and the
other Loan Documents. Borrowers have no knowledge of any challenge to Lender's
claims arising under the Loan Documents or the effectiveness of the Loan
Documents.


CONDITIONS PRECEDENT TO EFFECTIVENESS

.



This Amendment shall become effective and be deemed effective upon Lender's
receipt of each of the following in form and substance acceptable to Lender
(such date being the "Fourth Amendment Effective Date"):

 1. counterparts of this Amendment duly executed by Borrowers and Lender; and
 2. such other information, documents, instruments or approvals as Lender or
    Lender's counsel may reasonably require.


REPRESENTATIONS AND WARRANTIES OF BORROWERS

.



Each Borrower represents and warrants to Lender as follows:

 1. Each Borrower is duly organized and existing and in good standing under the
    laws of the jurisdiction of its organization and qualified to do business in
    any state where the failure to be so qualified reasonably could be expected
    to have a Material Adverse Change.
 2. The execution, delivery, and performance by each Borrower of this Amendment
    and the Loan Documents to which it is a party, as amended hereby, are within
    such Borrower's corporate or partnership authority, have been duly
    authorized by all necessary corporate or partnership action and do not and
    will not (i) violate any provision of federal, state, or local law or
    regulation applicable to such Borrower, the Governing Documents of any
    Borrower, or any order, judgment, or decree of any court or other
    Governmental Authority binding on any Borrower, (ii) conflict with, result
    in a breach of, or constitute (with due notice or lapse of time or both) a
    default under any material contractual obligation of any Borrower, (iii)
    result in or require the creation or imposition of any Lien of any nature
    whatsoever upon any properties or assets of any Borrower, other than
    Permitted Liens, or (iv) require any approval of any Borrower's
    shareholders, partners, or members or any approval or consent of any Person
    under any material contractual obligation of any Borrower.
 3. The execution, delivery, and performance by each Borrower of this Amendment
    and the Loan Documents to which it is a party, as amended hereby, do not and
    will not require any registration with, consent, or approval of, or notice
    to, or other action with or by, any Governmental Authority or other Person.
 4. This Amendment and each other Loan Document to which each Borrower is a
    party, and all other documents contemplated hereby and thereby, when
    executed and delivered by such Borrower will be the legally valid and
    binding obligations of such Borrower, enforceable against each Borrower in
    accordance with their respective terms, except as enforcement may be limited
    by equitable principles or by bankruptcy, insolvency, reorganization,
    moratorium, or similar laws relating to or limiting creditors' rights
    generally.
 5. No Default or Event of Default is existing.


MISCELLANEOUS

.





Counterparts
. This Amendment may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Amendment by telefacsimile or by email transmission of an Adobe portable
document format file (also known as a "PDF file") shall be equally as effective
as delivery of an original executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by telefacsimile or by
email also shall deliver an original executed counterpart of this Amendment but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.
Reference to and Effect on the Loan Documents
. Upon the effectiveness of this Amendment, on and after the date hereof each
reference in the Loan Agreement to "this Agreement," "hereunder," "hereof" or
words of like import referring to the Loan Agreement, and each reference in the
other Loan Documents to "the Loan Agreement" "thereunder," "thereof" or words of
like import referring to the Loan Agreement, shall mean and be a reference to
the Loan Agreement as amended hereby.
Costs, Expenses and Taxes
. Borrowers agree to pay on demand all reasonable costs and expenses in
connection with the preparation, execution, and delivery of this Amendment and
the other instruments and documents to be delivered hereunder, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for Lender with respect thereto and with respect to advising Lender as to its
rights and responsibilities hereunder and thereunder.
Governing Law
. The validity of this Amendment, the construction, interpretation, and
enforcement hereof, and the rights of the parties hereto with respect to all
matters arising hereunder or related hereto shall be determined under, governed
by, and construed in accordance with the laws of the State of Georgia, without
regard to the conflicts of law principles thereof.
Loan Document
. This Amendment shall be deemed to be a Loan Document for all purposes.

IN WITNESS WHEREOF

, the parties hereto have caused this Amendment to be executed and delivered as
of the date first above written.



BORROWERS: SYNALLOY CORPORATION

,



a Delaware corporation

By:

Title: Vice President, Finance

 

BRISTOL METALS, L.P.

,



a Tennessee limited partnership

By:

Title: Vice President, Finance

MANUFACTURERS CHEMICALS,

L.P.

, a Tennessee limited partnership



By:

Title: Vice President, Finance

ORGANIC-PIGMENTS CORP.

,



a North Carolina corporation

By:

Title: Vice President, Finance

BLACKMAN UHLER, LLC

,



a Delaware limited liability company

By:

Title: Vice President, Finance

LENDER:

WELLS FARGO FOOTHILL, INC.



By:

Title: